             Case 21-10650-KHK                   Doc 2        Filed 04/15/21 Entered 04/15/21 00:12:49                                   Desc Main
                                                              Document      Page 1 of 1

      Fill in this information to identify the case:

      Debtor name __Healthy Magic LLC ____________________________________________

      United States Bankruptcy Court for the: _Eastern______________ District of __Virginia

      Case number (If known):   _________________________
                                                                                 (State)
                                                                                                                                             Check if this is an
                                                                                                                                                 amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                     12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number, and       Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     email address of creditor         (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                           debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                               professional          unliquidated,   total claim amount and deduction for value of
                                                                               services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                               government
                                                                               contracts)
                                                                                                                     Total claim, if    Deduction for       Unsecured
                                                                                                                     partially          value of            claim
                                                                                                                     secured            collateral or
                                                                                                                                        setoff

1      Fashion Ctre. Mall LLC                                                        rent                                                                    $200,000.00
       225 W. Washington St.
       Indianapolis, IN 46204-3438


2                                                                                                                                                             $100,489.51
        PR Springfield Town Ctr. LLC                                                  rent
        6500 Springfield Mall
        Springfield, VA 22150

3




4




5




6




7




8




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                     page 1
